Citation Nr: 0825804	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for degenerative changes of the 
lumbar spine from December 26, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 2000 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted a 10 percent rating 
for the lumbar degenerative changes, effective December 26, 
2003.  


FINDING OF FACT

Since December 26, 2003, the veteran's lumbar degenerative 
changes have not been manifested by forward thoracolumbar 
flexion less than 60 degrees, or by a combined range of 
thoracolumbar motion of 120 degrees or less.


CONCLUSION OF LAW

The requirements are not met for a rating higher than 10 
percent for lumbar degenerative changes.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5242 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication or prejudices the appellant.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.    38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  The Board notes, however, that the current spine 
rating criteria specifically provide that the ratings for 
limitation of motion apply regardless of whether pain, 
tenderness, or stiffness are present.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, which 
addresses degenerative joint disease of the spine, a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, when the combined range of thoracolumbar 
motion is not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is in order when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Further, 38 C.F.R. § 4.45 provides that the inquiry as to 
whether an increased rating is appropriate be directed to 
considerations such as symptoms of weakened movement, excess 
fatigability, incoordination, and swelling or atrophy of 
disuse.


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In a February 2004 rating decision entitlement to service 
connection for degenerative changes of the lumbar spine was 
granted and a 10 percent evaluation was assigned, effective 
December 26, 2003.

The veteran and her representative have clearly articulated 
the basis of the claim that her low back disability should be 
rated higher than 10 percent.  Being as her primary symptoms, 
as articulated by the veteran, are constant pain and 
stiffness, as further shown by the findings on examinations, 
the Board finds that her current rating in fact compensates 
her for her functional loss due to those factors.  38 C.F.R. 
§§ 4.1, 4.7.

At a December 2003 VA compensation examination the appellant 
reported a history of dull, low back pain which flared up 
about three times per week.  Physical examination revealed 
lumbar forward flexion to 85 degrees with stiffness at the 
end of motion.  Extension was to 35 degrees, and bilateral 
lateral flexion was to 25 degrees.  After repetitive motion 
forward flexion was reduced to 75 degrees.  There were no 
neurological abnormalities noted on examination.  The 
diagnosis was low back pain.

In July 2005, the veteran had a VA medical appointment.  She 
complained of constant low back pain, and stiffness.  
Physical examination revealed normal lumbosacral flexion with 
complaints of lumbosacral area pain.  Lateral flexion and 
extension were not painful.  Tenderness was present over the 
lumbosacral area.  The veteran was diagnosed with chronic low 
back pain, most probably secondary to degenerative joint 
disease; and rule out radiculopathy. 

A July 2005 lumbar x-ray revealed a loss of disk space 
between L1 and L2, with chronic anterior compression wedging 
of the L2 vertebral body.

The veteran was afforded a VA examination in August 2005. 
 The examiner reviewed the claims file.  The veteran reported 
pain in the lower lumbar region which radiated to the 
thighs.  The appellant stated that her pain was exacerbated 
by prolonged walking or standing.  She stated that she was a 
full time student.  Examination revealed no neurological 
deficit whatsoever.  There was lower lumbar spinous processes 
tenderness on deep palpitation.  Forward flexion occurred to 
70 degrees with pain starting at 60 degrees, and extension 
occurred to 20 degrees with pain starting at 15 degrees.  
Right and left lateral flexion occurred to 20 degrees with 
pain starting at 15 degrees, and right and left lateral 
rotation occurred to 30 degrees with no pain.  Repetitive 
exercises reduced the forward flexion to 60 degrees due to 
pain and lack of endurance.  The July 2005 x-ray study 
results were noted.  The veteran was diagnosed with 
degenerative joint disease of the lumbosacral spine with 
anterior wedge compression of L2.

In September 2005, the veteran had a VA medical appointment 
where the physician read her July 2005 x-rays and provided an 
examination.  The x-rays showed mild chronic anterior 
compression wedging of the L2 vertebral body.  See September 
2005 VA medical records.  Range of motion was minimally 
painful.  Tenderness was present from the L2 level to the 
sacral area, the bilateral paraspinal areas in the 
lumbosacral region, and over the sacroiliac joint area.  She 
was diagnosed with chronic low back pain and a compression 
deformity of the L2.  A CT scan was ordered to rule out any 
degenerative disk problems, degenerative joint disease, or 
other abnormalities.

In September 2005 the appellant reported for a VA 
electromyographic study.  She complained of left leg numbness 
from the knees to the ankle, right leg heaviness, constant 
back pain, and frequent flare-ups.  Significantly, however, 
both electromyography and nerve conduction studies found no 
evidence of lumbosacral radiculopathy. 

In November 2005, the veteran had a CT scan of the lumbar 
spine which showed an old anterior compression deformities 
involving anterior aspect of the L1 and L2.  

In January 2006, the veteran complained of chronic low back 
pain.  The November 2005 CT scan findings were noted.  
Physical examination revealed a limitation of flexion, 
extension, and lateral bending.  Precise range of motion 
findings were not recorded.  There was no objective evidence 
of significant tenderness.  The diagnosis was chronic low 
back pain, and old compression deformity of the L1 and L2, 
She was referred to physical therapy and the physician 
recommended that the appellant lose weight.

After reviewing all the evidence of record, the Board finds 
that a 20 percent rating is not in order.  The Board notes 
that when increasing a rating, it must consider the symptoms 
set forth in 38 C.F.R. § 4.45 and the Rating Schedule.  The 
veteran does not meet either of those standards.  At the 
August 2005 VA examination, the veteran showed forward 
flexion to 70 degrees, with pain at 60 degrees.  The 
veteran's combined thoracolumbar range of motion was 190 
degrees.  The examiner opined that the veteran was moderately 
impaired in her ability to fulfill her job requirements due 
to her lower back, knee, and ankle pain, but also noted that 
she never had to take any time off, despite working seven-
hour shifts at a job where she was constantly standing.  At a 
September 2005 VA medical appointment, the veteran denied any 
weakness or paresthesias, and an electromyogram and nerve 
conduction study revealed no evidence of lumbosacral 
radiculopathy.  Hence, consideration of alternative 
Diagnostic Codes such as 5243 for an intervertebral disc 
syndrome, is not appropriate.  

At a January 2006 VA medical appointment, the physician noted 
some tightness but no significant tenderness.  There was no 
evidence at any examination of excess fatigability, spasms, 
incoordination, deformity, or atrophy of disuse.  There was 
also no evidence of less movement than normal due to problems 
such as ankylosis.  

While there was evidence of pain on movement, including 
complaints of exacerbated pain during prolonged sitting and 
standing, at the August 2005 VA examination noted that the 
veteran's pain did not interfere with her work duties.  
Indeed, the clinical evidence while noting subjective 
complaints of pain revealed no objective evidence that pain 
was manifested by disuse atrophy or incoordination on use 
such as to justify consideration of a higher evaluation under 
DeLuca.  Moreover, it is well to recall that the general 
rating schedule for rating aback disorder is controlling 
"[w]ith or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease."

The above findings on examination clearly show the veteran's 
orthopedic manifestations to most nearly approximate a 10 
percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5242.

The benefit sought on appeal is denied.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating higher than 10 percent for lumbar 
degenerative changes for the period since December 26, 2003, 
is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


